DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicants amendments in the response filed on 10/20/2020 has been considered by the Examiner. Currently claims 1-11 and 13-14 are pending, claim 1 has been amended and claim 12 is canceled. Applicant’s amendments have overcome the previously filed Specification rejection. A complete action on the merits of claims 1-11 and 13-14 follows below. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 amend “a water absorbency test value of from” to recite –a water absorbency test value from--. 
In claim 1 amend “wherein said cooling sheet” to recite –wherein said adhesive sheet--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obata (JP 2013/132409A) in view of Dyer (2008/0041543).
Regarding claim 1, Obata teaches an adhesive sheet for cooling comprising a hydrous polymer gel and a fiber sheet laminated thereon (a nanofiber layer with a gel layer laminated thereon);
the hydrous polymer gel having a moisture content of 65% by mass to 95% by mass (the water content in the water containing polymer gel is preferably 80-96% by mass; page 2); and 
the fiber sheet having a thickness of 0.0001 mm to 1 mm (0.1 to 1 mm), a basis weight of 3 g/m2 to 70 g/m2 (0.1 to 20 g/m2); 
wherein said cooling sheet is configured such that a side of said hydrous polymer gel which is opposite to the side in contact with said fiber sheet is in direct contact with skin when in use, and 
said adhesive sheet facilitates transfer of moisture from the hydrous polymer gel to the fiber sheet and transpires moisture from the fiber sheet to thereby persistently 
While Obata provides an amount of moisture of 100 g/m2  (page 3, paragraph 8) it is silent about specifically teaching wherein the adhesive sheet has an amount of moisture of 585 g/m2 to 1700 g/m2. However, it would have been obvious to modify the gel layer and arrive at the claimed moisture amount range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Obata is silent about teaching the fiber sheet having a water absorbency test value from 1 to 16000 seconds. However, Dyer teaches a device within the same field of invention ([0033] sheet like products containing an additive composition wherein the additive composition is configured to be provide benefits to a user’s skin [0113] synthetic cellulose fiber types include rayon) wherein the water absorbency is within the claimed range ([0220] good water absorbency rates as shown by the Hercules Size Test.  In particular, samples made according to the present disclosure had an HST of well below 60 seconds, such as below 30 seconds, such as below 20 seconds).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the fiber sheet by Obata such that they include the claimed water absorbency rates since Dryer teaches the sheet is configured to be applied to the skin and the rates are considered to be good water absorbency rates. 
6 to 2.2 x 106 seconds1/3.g/m3. However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide for the claimed calculation since discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05 (II-A)).
Regarding claim 3, Obata in view of Dyer teaches the limitations of claim 1 as previously rejected above. Obata is silent about specifically teaching wherein a mass ratio of said amount of moisture in said adhesive sheet to fiber in adhesive sheet for cooling is 9 to 320. However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide for the claimed ratio since discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05 (II-A)).
Regarding claim 4, Obata in view of Dyer teaches the limitations of claim 1 as previously rejected above. Obata is silent about specifically teaching an amount of the hydrous polymer gel laminated is 615 g/m2 to 2600 g/m2.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide for the claimed amount of hydrous polymer gel since discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05 (II-A)).

Regarding claim 6, Obata in view of Dyer teaches the limitations of claim 1 as previously rejected above. Obata teaches wherein the fiber sheet comprises a water absorbent fiber (page 4, paragraph 2). 
Regarding claim 7, Obata in view of Dyer teaches the limitations of claim 6 as previously rejected above. Obata teaches wherein the water absorbent fiber is one or more members selected from polyvinyl alcohol (page 4, paragraph 2). 
Regarding claim 8, Obata in view of Dyer teaches the limitations of claim 6 as previously rejected above. Obata is teaches wherein a content of the water absorbent fiber in the fiber sheet is 1% by mass to 100% by mass (page 5, paragraph 6). 
Regarding claim 9, Obata in view of Dyer teaches the limitations of claim 1 as previously rejected above. Obata teaches wherein the hydrous polymer gel comprises a cooling agent (page 2, paragraph 8).
Regarding claim 10, Obata in view of Dyer teaches the limitations of claim 9 as previously rejected above. Obata teaches a content of the cooling agent in the hydrous polymer gel is 0.0001% by mass or more and 10% by mass or less (page 3, paragraph 1).
Regarding claim 11, Obata in view of Dyer teaches the limitations of claim 9 as previously rejected above. Obata teaches l-menthol (page 3, paragraph 1). 
Regarding claim 13, Obata in view of Dyer teaches a method for cooling , the method comprising contacting a surface of a substrate with said exposed side of said 
said contacting is carried out for at least 15 minutes upon contacting of the substrate and the adhesive sheet (page 7; paragraph 9).
Regarding claim 14, Obata in view of Dyer teaches the limitations of claim 13 as previously rejected above. Obata teaches wherein the substrate is human skin (page 1 , paragraph 1).
Claims 1-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (2015/0335471) in view of Dyer (2008/0041543).
Regarding claim 1, Nakashima teaches an adhesive sheet for cooling comprising a hydrous polymer gel and a fiber sheet laminated thereon ([0009] the topical adhesive skin patch includes a support and a base material layer laminated to one side of the support… and the support is a resin mesh sheet…and the base material layer includes an oil-in-water type gel base containing at least water, oil, an emulsifier, and a water-absorbent polymer ):
the hydrous polymer gel having a moisture content of 65% by mass to 95% by mass (paragraphs [0017]-[0019] discuss the blending percentage of the oil, emulsifier, and water-absorbent polymer respectively to the total amount of the gel base; therefore, the moisture content of the gel is within the claimed mass percentage range)
the fiber sheet having a thickness of 0.001 mm to 1 mm ([0053] resin mesh sheet having a thickness of 114 µm was used)
wherein said cooling sheet is configured such a side of said hydrous polymer gel which is opposite to the side in contact with said fiber sheet, is in direct contact with skin 
said adhesive sheet facilitates transfer of moisture from the hydrous polymer gel to the fiber sheet and transpires moisture from the fiber sheet ([0012] since resin mesh sheet or a porous resin sheet is used as the support, moisture contained in the base material that is warmed by the body temperature after application of the patch to the skin surface gradually evaporates into the atmospheric air through apertures of the resin mesh sheet) to thereby persistently decrease the temperature of the area of the skin to which the adhesive  (In [0006] Nakashima provides that topical adhesive skin patches are intended to give cool sense or warm sense to the skin surface). 
While Nakashima in one example [0055] provides the hydrous polymer gel amount is 400 g/m2 and further provides the claimed range of moisture content %, it is silent about specifically teaching the adhesive sheet has an amount of moisture of 585 g/m2 to 1700 g/m2. However, it would have been obvious to modify the gel layer and arrive at the claimed moisture amount range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Nakashima is silent about specifically teaching the fiber sheet has a basis weight of 3 g/m2 to 70 g/m2. However, it would have been obvious to modify basis weight of the fiber sheet to arrive at the claimed basis weight range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the fiber sheet by Nakashima (which is a resin mesh or porous resin sheet) such that they include the claimed water absorbency rates since Dryer teaches the sheet is configured to be applied to the skin and the rates are considered to be good water absorbency rates. 
Regarding claim 2, Nakashima in view of Dyer teaches the limitations of claim 1 as previously rejected above. While Dyer provides for good water absorbency rates for the fiber sheet , the combination is silent about specifically teaching wherein a value obtained by multiplying the water absorbency test value to the one-third power by a fiber density of the fiber sheet is from 0.25 x 106 to 2.2 x 106 seconds1/3.g/m3. However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide for the claimed calculation since discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05 (II-A)).
In re Aller, 105 USPQ 233 (MPEP 2144.05 (II-A)).
Regarding claim 4, Nakashima in view of Dyer teaches the limitations of claim 1 as previously rejected above. Nakashima provides wherein an amount of hydrous polymer gel laminated is 400 g/m2 but is silent about specifically teaching 615 g/m2 to 2600 g/m2.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide for the claimed amount of hydrous polymer gel since discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05 (II-A)).
Regarding claim 5, the combination teaches the limitations of claim 1 as previously rejected above. Nakashima generally provides the fiber sheet or support can be made of non-woven fabric ([0003])
Regarding claim 6, Nakashima in view of Dyer teaches the limitations of claim 1 as previously rejected above. Nakashima teaches wherein the fiber sheet comprises a water absorbent fiber (ethylene –polyvinyl alcohol polymer [0010]; the diameter of the through holes is such that it prevents the gel from oozing out to the front side of the support [0016]). 

Regarding claim 8, Nakashima in view of Dyer teaches the limitations of claim 6 as previously rejected above. Nakshima is silent about specifically teaching wherein a content of the water absorbent fiber in the fiber sheet is 1% by mass to 100% by mass. 
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide for the claimed mass percentage of water absorbent fiber in the fiber sheet since discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05 (II-A)).
Regarding claim 13, Nakashima in view of Dyer teaches a method for cooling , the method comprising contacting a surface of a substrate with said exposed side of said hydrous polymer gel (A) of said adhesive sheet according to claim 1 (see claim rejection 1; [0012] discusses heat transfer from the body to the patch and evaporative cooling), wherein 
said contacting is carried out for at least 15 minutes upon contacting of the substrate and the adhesive sheet ([0071] 10 to 30 minutes).
Regarding claim 14, Nakashima in view of Dyer teaches the limitations of claim 13 as previously rejected above. Nakashima teaches wherein the substrate is human skin ([0009])
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima (2015/0335471) in view of Dyer (2008/0041543), and in further view of Forden (2011/0034887). 
Regarding claim 9, Nakashima in view of Dyer teaches the limitations of claim 1 as previously rejected above. While Nakashima provides the hydrous polymer comprises water, oil, emulsifier, and water absorbent polymer,  it is silent about specifically teaching wherein the hydrous polymer gel comprises a cooling agent. 
However, Forden teaches a device within the same field of invention (substrate of impregnated polymer gel configured contained within a wrap and configured to be applied to a body part) wherein the hydrous polymer gel comprises a cooling agent ([0047] cooling effect enhancement ingredient may be added into one of the aqueous solutions used to make the product).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrous polymer gel of Nakashima such that it includes a cooling agent for the purposes of enhancing the cooling effect of the cooling product. 
Regarding claim 10, Nakashima in view of Dyer, and Forden teaches the limitations of claim 9 as previously rejected above. Forden teaches a content of the cooling agent in the hydrous polymer gel is 0.0001% by mass or more and 10% by mass or less ([0079] 1 to 7% by volume weight of oil of menthol, menthol crystals (Mentha arvensis Extraction-Crystallized quick frozen or similar) and/or menthol blends preferably 3% may be added to one or both aqueous solutions.)).  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Nakashima (2015/0335471) in view of Dyer (2008/0041543), Forden (2011/0034887), and in further view of Konno (2002/0081321). 
Regarding claim 11, Nakashima in view of Dyer and Forden teaches the limitations of claim 9 as previously rejected above. While Forden teaches menthol it does not teach l-monthol.
However, Konnon teaches l-menthol [0078]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for l-menthol since Konnon teaches it is a well-known refresher.
Response to Arguments
Applicant’s amendments in the response filed on 10/20/2020 has been considered by the Examiner. Upon further consideration of the claims and in view of Applicant’s amendments a new grounds of rejection is set forth over Nakashima (2015/0335471) in view of Dyer (2008/0041543) for claim 1 and Obata (JP 2013/132409A) in view of Dyer (2008/0041543) for claim 1. 
Furthermore, the rejections for the dependent claims are believed to be tenable for this reasoning as well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yokoi (JP 2001/104359 A) teaches an adhesive sheet for cooling comprising a hydrous polymer gel and a fiber sheet laminated thereon ([0024] a water absorbent nonwoven fabric layer 14 and a  hydrous gel 16 having a high water content);
2 to 70 g/m2 ([0023] 50 to 100 g/ m2);
wherein the adhesive sheet has an amount of moisture of 585 g/m2 to 1700 g/m2 ([0023] 1000 to 1500 g/m2),
wherein said cooling sheet is configured such that a side of said hydrous polymer gel which is opposite to the side in contact with said fiber sheet is in direct contact with skin when in use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/Y.E/Examiner, Art Unit 3794